Citation Nr: 1211093	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active service from June 1964 to June 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas.  When this case was before the Board in September 2010, it was remanded for additional development.

As was noted by the Board in September 2010, the appellant has raised a claim to reopen a previously denied claim of entitlement to service connection for peripheral neuropathy, to include as due to exposure to hazardous environmental agents employed in Project Shipboard Hazard and Defense (SHAD).  This matter is once again referred to the originating agency for appropriate action.  


FINDING OF FACT

Throughout the appeal period, the evidence demonstrates the Veteran's PTSD has been manifested by no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in February 2008, prior to the rating decision on appeal.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  He did not identify any pertinent, available outstanding treatment records. (In a September 2010 letter, the appellant was asked to identify and provide any outstanding treatment records (or the releases for these records); however, the appellant failed to respond to this letter.  "[T]he duty to assist is not always a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).)  The Veteran underwent VA examinations in 2008 and 2010.  Evidentiary development is complete.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.  

Law and Regulations - Initial Rating Claim 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994). 

Under the General Rating Formula for Mental Disorders, total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent evaluation.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent evaluation.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships warrants a 50 percent evaluation.

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) warrants a 30 percent evaluation.

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Do not include impairment in functioning due to physical (or environmental) limitations.  

100 - 91
Superior functioning in a wide range of activities, life's problems never seem to get out of hand, is sought out by others because of his/her many positive qualities. No symptoms.

90 - 81
Absent of minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members). 
80 - 71
If symptoms are present, they are transient and expectable reactions to psycho-social stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

70 - 61
Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

60 - 51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

50 - 41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

40 - 31
Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

VA treatment records dated from 2006 to 2007 note that the Veteran was seen with complaints of depression, anxiety, irritability and fractured sleep due to nightmares.  A January 2007 screen for PTSD was positive.

The Veteran submitted a claim for service connection for PTSD in January 2007.

An April 2007 VA outpatient treatment record notes that the Veteran reported that his mood had been stable, and he had been more interactive and spontaneous.  He reported having a very close relationship with his children.  

On VA examination in July 2008 the Veteran reported that he had no problems as long as he takes his medication.  Without his medication, he became agitated.  The examiner noted that the Veteran had divorced in 1981, had no legal problems, worked in the same job for 14 years, had friends and hobbies, socialized well, and denied substance abuse.  Examination revealed no evidence of impairment of thought process or communication.  The Veteran maintained good eye contact and communicated well.  He denied memory problems, obsessive and compulsive behavior, hallucinations and delusions, and homicidal and suicidal thoughts.  He was easily able to maintain proper hygiene and handle all activities of daily living.  He was oriented in all spheres.  Speech was logical and goal directed, although somewhat discursive; rate and flow were normal.  He denied panic attacks and problems with impulse control.  He reported sleeping 8 hours each day and denied having nightmares.  He reported being hypervigilant, but did not appear to be easily startled.  The diagnosis was PTSD with associated depression in full remission. The examiner assigned a GAF score of 72, reflecting transient and normal symptoms.  He noted that the Veteran's symptoms were managed by medication.

By rating decision in August 2008, the Veteran was awarded service connection for PTSD, evaluated as 0 percent disabling effective January 18, 2007.  The Veteran appealed the rating assigned.  A November 2008 DRO decision found clear and unmistakable error in the evaluation of PTSD; a 10 percent rating was established from January 18, 2007.  This did not satisfy the Veteran's appeal.

VA treatment records dated from 2008 to 2010 note that the Veteran continued to take medication for PTSD.  In a December 2009 statement, the Veteran reported that he had anxiety attacks whenever he skipped his medication.  He also reported having nightmares once in a while.

A November 2010 VA examination report notes that the Veteran had received no psychiatric treatment since his 2008 VA examination.  The Veteran reported that he had no problems as long as he takes his medication.  Without his medication, he became anxious.  The Veteran stated that he did not like crowds, bright lights, or noise, and was concerned about the consequences of being confined.  He denied having nightmares.  His mood and energy were generally good.  He was motivated at his job.  The examiner noted that the Veteran had no legal problems, went to work every day, had girlfriends and friends with whom he socialized, and had hobbies.  He denied substance abuse, hallucinations, delusions, homicidal thoughts and suicidal thoughts.  Examination revealed no evidence of impairment of thought process or communication.  The Veteran maintained good eye contact and behaved in an appropriate manner.  He reported that his memory was "excellent."  He denied obsessive and compulsive behavior.  He was easily able to maintain proper hygiene and handle all activities of daily living.  He was oriented in all spheres.  Speech was logical and goal directed.  He denied panic attacks while taking his medication; he denied problems with impulse control.  He reported sleeping 8 hours each day.  The diagnosis was PTSD in remission.  The examiner assigned a GAF score of 72, noting that the Veteran's symptoms were transient and manageable.  He reviewed the Veteran's claims file and noted that there was no evidence suggestive of a decrease in overall functional abilities since the July 2008 VA examination.

For the period of the appeal, the Veteran's PTSD has been rated 10 percent disabling.  The evidence for the appeal period shows mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  The evidence also shows the Veteran generally has been functioning satisfactorily, with routine behavior, self-care and normal conversation.  He has been working full time.  He has friends and hobbies.  He has had no difficulty with activities of daily living.  

GAF scores of 72 were listed on the examination reports dated during the appeal period.  According to the DSM-IV, people with GAF scores from 71 to 80 generally have no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork), and if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument).  As such, the Veteran's assigned GAF scores of 72 indicate only slight impairment due to his psychiatric disability and are generally consistent with the objective findings and a 10 percent rating. 

Although the Veteran's complaints of occasional nightmares and anxiety when skipping his medication have been documented, there were no suggestions in the record that he experienced suspiciousness, weekly panic attacks, a chronic sleep impairment, or even a mild memory loss (such as forgetting names, directions, recent events) or any other symptoms warranting an evaluation in excess of 10 percent.  Overall, the Board finds that the Veteran's disability picture due to his service-connected psychiatric disorder demonstrates a mild impairment that is adequately rated as 10 percent disabling.  There is no evidence of any sustained increased symptoms for the assignment of a higher staged rating for any definite period.

For all the foregoing reasons, the Veteran's claim for an initial rating in excess of 10 percent for his service-connected psychiatric disability must be denied.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 10 percent schedular rating.  See Fenderson, supra. 

Extra-schedular

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2011).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral of this case for extra-schedular consideration is not in order. 


ORDER

Entitlement to an initial rating in excess of 10 percent for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


